—Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered January 9, 1992, convicting defendant, upon his guilty plea, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 10 to 20 years, unanimously affirmed.
Defendant’s claim that the sentencing court sua sponte included in his plea bargain agreement a condition that defendant waive his right to appeal the determination of his pretrial motion is meritless. Defendant, after consulting with *117his father and defense counsel, acknowledged that he waived his constitutional rights, including the right to appeal the denial of his suppression motion (see, People v Seaberg, 74 NY2d 1).
In any event, the hearing court properly denied defendant’s suppression motion upon crediting the officer’s testimony that his grandmother gave them permission to enter her apartment.
We have considered defendant’s other claims and find them meritless. Concur—Murphy, P. J., Carro, Asch, Nardelli and Williams, JJ.